Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Brown on 8/24/2022 and 8/25/2022.
The application has been amended as follows: 

Claim 24. A flexible light emitting unit emitting light from an upper side and a lower side of the flexible light emitting unit comprising:
a first light transmissive substrate that comprises a first light transmissive insulator and a conductive pattern on the first light transmissive insulator, the conductive pattern comprising a first mesh pattern and a second mesh pattern, the first mesh pattern and the second mesh pattern are separated, the first mesh pattern has a first pad and the second mesh pattern has a second pad;
a second light transmissive substrate that comprises a second light transmissive insulator, the second light transmissive substrate arranged opposite to the first light transmissive substrate;
a light emitting diode, having a first electrode connected to the first pad of the first mesh pattern and a second electrode connected to the second pad of the second mesh pattern, the light emitting diode between the first light transmissive substrate and the second light transmissive substrate; and
a third light transmissive insulator in a space between the first light transmissive substrate and the second light transmissive substrate,
wherein:
the first mesh pattern includes a plurality of first lines extending in a first direction, and the second mesh pattern includes a plurality of second lines, 
a first line of the plurality of first lines has a first portion which forms the first pad and a second line of the plurality of second lines has a second portion which forms the second pad,
the first pad is located between a pair of first lines of the plurality of first lines in a second direction orthogonal to the first direction,
each first line of the plurality of first lines has a first line width and each second line of the plurality of second lines has a second line width,
a width of the first bond pad is larger than the first line width and a width of the second bond pad is larger than the second line width, and


the first electrode and the second electrode are arranged side by side in the [[a]] first direction 

Claim 25. A flexible light emitting unit according to claim 24, wherein: the first bond pad and the second bond pad are facing each other.

Claim 27. A flexible light emitting unit according to claim 24, 
wherein: of a first bump of the light emitting diode and a second bump of the light emitting diode is not more than twice an array pitch of the first lines of the plurality of first lines 

Claim 29. A flexible light emitting unit according to claim 24, wherein: the second pad is located between a pair of of the plurality of second lines in the second direction.

Claim 36. A flexible light emitting unit according to claim 24, wherein: the first bond pad and the second bond pad are facing each other, and 
of a first bump of the light emitting diode and a second bump of the light emitting diode is not more than twice an array pitch of the first lines of the plurality of first lines

Claim 37. canceled 

Claim 38. A flexible light emitting unit according to claim 24, wherein:
of a first bump of the light emitting diode and a second bump of the light emitting diode is not more than twice an array pitch of the first lines of the plurality of first lines
the second lines of the plurality of second lines extending in the first direction and the second pad is located between a pair of of the plurality of second lines in the second direction.

Claim 39. A flexible light emitting unit according to claim 24, wherein: 
the flexible light emitting unit comprises a plurality of light emitting diodes, including said light emitting diode,
a pitch of a first bump of the light emitting diode and a second bump of the light emitting diode is not more than twice an array pitch of the first lines of the plurality of first line 
the second lines of the plurality of second lines extending in the first direction and the second pad is located between a pair of of the plurality of second lines in the second direction, and 
the plurality of the light emitting diodes are connected in series. 

Allowable Subject Matter
Claims 24, 25, 27, 29, 30, 36, 38, and 39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “the first mesh pattern has a first pad and the second mesh pattern has a second pad,” in combination with “the first mesh pattern includes a plurality of first lines extending in a first direction, and the second mesh pattern includes a plurality of second lines,” in combination with “a first line of the plurality of first lines has a first portion which forms the first pad and a second line of the plurality of second lines has a second portion which forms the second pad,” in combination with “the first pad is located between a pair of first lines of the plurality of first lines in a second direction orthogonal to the first direction,” in combination with “a width of the first bond pad is larger than the first line width and a width of the second bond pad is larger than the second line width,” in combination with the remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/25/2022